TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00463-CV



Country Coach, Inc., Appellant

v.


Texas Department of Transportation Motor Vehicle Board, Appellee






DIRECT APPEAL FROM TEXAS DEPARTMENT OF TRANSPORTATION 

MOTOR VEHICLE BOARD






	On November 13, 2001, appellant Country Coach, Inc. filed a motion in this Court
to dismiss its appeal.  The motion is granted.  The appeal is dismissed.  See Tex. R. App. P.
42.1(a)(2).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   November 29, 2001
Do Not Publish